Citation Nr: 0321743	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-09 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased initial rating for 
costochondritis evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Atlanta, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its March 2001 remand.  

The veteran was afforded a videoconference hearing in 
connection with his appeal in August 2000.  The judge 
presiding over this hearing is no longer employed at the 
Board.  As a consequence, the veteran was given an 
opportunity to present testimony at another hearing.  
However, in June 2003, she indicated that she did not want 
another BVA hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's costochondritis is productive of no more 
than moderate disablement with tenderness shown on objective 
evaluation.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for costochondritis have not been satisfied.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic 
Codes 5321, 5322 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate her claim, including the 
requirements to reopen her claim, by means of the discussions 
in the September 1999 and April 2000 rating decisions, the 
April 2000 statement of the case, the April 2003 supplemental 
statement of the case, and the March 2001 Board remand.  She 
was specifically told that there was no evidence showing that 
she is entitled to a higher rating for costochondritis.  The 
RO also notified her by a letter dated in May 2001, that she 
needed to submit evidence in support of her claim, such as 
statements from doctors who treated her for the disability at 
issue.  Therefore, VA has no outstanding duty to inform her 
that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a May 
2001 letter, the RO asked her to specify where she had 
received treatment and solicited releases to obtain her 
private records.  The RO also informed her that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records and reports of VA 
outpatient treatment from VA medical facilities identified by 
the veteran.  In view of the foregoing, the requirements of 
the VCAA have been met.  



Increased Rating for Costochondritis

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Entitlement to compensation for costochondritis was 
established under the provisions of 38 U.S.C.A. 1151, in a 
September 1999 rating decision.  The initially, a 
noncompensable rating was assigned from January 27, 1998.  
The veteran was originally evaluated under the provisions of 
38 C.F.R. § 4.71a, Codes 5299-5297.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Fenderson at 126-28.

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file a timely substantive 
appeal concerning the initial rating to be assigned for the 
disability at issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the grant of 
service connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase. Moreover, the appellant 
in this case has clearly indicated that what she seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

In an April 2000 rating decision, the disability rating for 
costochondritis was increased from a noncompensable to a 10 
percent rating from January 27, 1998.  This increase was 
granted under the provisions diagnostic code 5299-5322.  
Where a veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

Incidentally, the Board notes that when an unlisted disease, 
injury or residual condition is encountered, requiring a 
rating by analogy, the diagnostic code number will be "built 
up" as follows:  The first 2 digits will be selected from 
that part of the schedule most closely identifying the part, 
or system of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The veteran is advised that 
the prefix "52", used in the veteran's case pertains to 
musculoskeletal diseases and the prefix 53 pertains to muscle 
injury.  

A 10 percent rating is applicable for resection of two or 
more ribs without regeneration.  The next higher evaluation 
of 20 percent requires the removal of two ribs.  
38 C.F.R. § 4.71a, Code 5297.  However, no removal or 
resection of ribs has been demonstrated in the veteran's 
case.  

A 10 percent rating is applicable for moderate injury to 
Muscle Group XXII.  The next higher evaluation of 20 percent 
requires moderately severe injury to Muscle Group XXII.  The 
Board notes that the function of Muscle Group XXII involves 
rotary and forward movements of the head, respiration and 
deglutition.  The muscle group includes muscles in the front 
of the neck, including the trapezius I, sternocleidomastoid, 
hyoid muscles, sternothyroid and digastric.  
38 C.F.R. § 4.73, Code 5322.  

At the August videoconference hearing, the veteran and her 
representative asserted that the veteran is more 
appropriately rated under the provisions of 38 C.F.R. § 4.73, 
Code 5321.  This code pertains to Muscle Group XXI or muscles 
of respiration, called the Thoracic muscle group.  Under this 
code, a 10 rating is applicable for moderate muscle injury 
and the next higher evaluation of 20 percent is applicable 
for severe or moderately severe muscle injury.  It is argued 
that the veteran is entitled to a 20 percent rating under 
that provision.  

In addition, the veteran testified that her chest pain limits 
her activities at work and at home.  She reported that she is 
unable to raise her hands above her head and has difficulty 
picking up her child.  The veteran stated that he pain was 
constant and that she was taking prescription medication.  
The veteran also stated that she could no longer participate 
in athletic pursuits.   

In the veteran's case, only mild costochondritis was noted on 
the VA examination conducted in January 2000.  However, when 
reexamined in May 2001, the veteran was noted to have 
moderate disability.  The remainder of the record discloses 
no more than moderate impairment.  Thus, a higher initial 
rating is not indicated under the above-cited diagnostic 
codes.  

The Board notes that pain is a prominent feature of the 
veteran's disability picture.   For example, at the January 
2000 VA examination, the veteran was noted to flinch on 
digital compression of the sternal area.  At the May 2001 VA 
examination, the veteran objectively showed chest wall 
tenderness mainly upon palpation of every rib, especially on 
the left.  The examiner noted that aside from chest wall 
tenderness, there was no objective evidence of clinical 
abnormality.  However, subjectively, the veteran complained 
of constant, severe pain that affects her daily activities 
and physical capabilities.  In particular, she reported that 
her pain increased pain with exercise, with taking a deep 
breath and on exertion; no improvement was noted with 
physical therapy.  

The Board must consider the effects of functional loss due to 
pain and other factors in rating the veteran's service-
connected disability.  Factors listed in 38 C.F.R. § 4.45 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.

However, the veteran did not demonstrate the functional loss 
due to pain or other factors that would be equivalent to a 
higher evaluation. 38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  Her complaints of pain and 
the inability to raise her arms above her head, when balanced 
against the evidence in the May 2001 examination indicating 
that she reported she was able to brush her teeth, dress 
herself, take a shower, vacuum, walk, drive a car, shop, take 
out the trash, garden and participate in low impact aerobics, 
do not equate to moderately severe disablement necessary for 
a higher schedular rating.  Rather, the clinical evidence 
discloses that costochondritis is no more than moderately 
disabling.  In view of the foregoing, the preponderance of 
the evidence does not support a rating in excess of 10 
percent for service-connected costochondritis.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for her service-connected 
costochondritis and is not shown to require the frequency of 
therapeutic care that would unduly disrupt her activities of 
daily living.  The Board does note that at the most recent VA 
examination, the veteran complained of constant, severe pain 
that affects her daily activities and physical capabilities.  
However, she has not shown that her service-connected 
disability is productive of marked interference with her 
ability to work.  

At the May 2001 VA examination, she reported noted that she 
was able to brush her teeth, dress herself, take a shower, 
vacuum, walk, drive a car, shop, take out the trash, garden 
and participate in low impact aerobics.  In addition, the 
veteran reported that she experienced difficulty in her 
occupation as a land surveyor technician in the summer months 
when the weather is hot.  During those periods, she has 
difficulty with walking, climbing hills and cutting down 
small trees and shrubs.  As a result, she mainly works in the 
office and often works 30 hours or less rather than her 
normal 40 hours a week during the summer month.  

Although some impairment of the veteran's vocational 
activities can be anticipated by the service-connected 
disabilities, the veteran is advised that the current 
evaluation is a recognition of the industrial impairment 
currently demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  



ORDER

An increased initial rating for costochondritis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

